Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding Applicant’s argument that “In the final Office Action, the Examiner issued a §112(a) rejection regrading enablement of independent Claim 1 feature: "each valve layer having a slit configured to open when a patient imparts pressure thereon; said pressure source configured to cause air flow through the respective slits on the patient." As discussed during the telephonic interview, there are at least three embodiments disclosed in the present application. Figures 4A-4B relate to a first embodiment; Figure 6 relates to a second embodiment; and Figures 7-8 relate to a third embodiment. Paragraph 46 recites: "it should be appreciated that other embodiments could include these features, and that any of the above described features from the embodiments of FIGS. 1-6 could be added to the embodiment of FIGS. 7-8." This statement incorporates the features of the first and second embodiments into the third embodiment. Applicant has amended independent Claim 1 to recite: said multi-layer removable encasement comprising a plurality of valve layers, and a plurality of valves fluidly coupled to said pressure source and respectively carried by said plurality of valve layers, each valve comprising a slit configured to open when a patient imparts pressure thereon. The location of the valves/valve layers in the multi- layer removable encasement is consistent with the third embodiment, and paragraph 50 notes: "[t]he multi-layer removable encasement 553 is constituted similarly to the uppermost portion of the hospital bed mattress 414 shown in FIG. 6." Further, paragraph 52 recites: "a plurality of valves (FIG. 6: 450) fluidly coupled to the pressure source 520, and each valve of the plurality of valves is configured to open when a patient imparts pressure thereon." The present application supports this fluidic coupling in: paragraph 44, which recites: "a breathable waterproof fabric layer 436 with cutouts 445 (only 1 depicted for illustrative clarity) for the pressure interjection port"; and in paragraph 52, which recites: "in 
Additionally, see MPEP 2163II(A) which states “Office personnel should adhere to the following procedures when reviewing patent applications for compliance with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. There is a presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96, thus the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention. To make a prima facie case, it is necessary to identify the claim limitations that are not adequately supported, and explain why the claim is not fully supported by the disclosure. For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012) (non-precedential) (Finding inadequate written support for claims drawn to a method of processing debit purchase transactions requiring three separate authorization codes because "the written description [did] not contain a method that include[d] all three codes" and "[e]ach authorization code is an important claim limitation, and the presence of multiple authorization 
Regarding applicant’s argument that “Applicant submits that the skilled person would Page 12 of 14 recognize that fluidly coupling the plurality of valves to the pressure source to be routine and without undue experimentation. Indeed, the present application also includes embodiments with bladder pairs also coupled to the pressure source. For example, the skilled person would appreciate that the pressure source could be coupled to the pressure interjection ports 244a-244h of the first embodiment via internal mechanisms in the support structure 211. The multi-layer removable encasement 553 would be fitted over this support structure, aligning the cutouts 445 over the pressure interjection ports 244a-244h. Again, the combination of these features is expressly supported in the Specification,” the Examiner respectfully disagrees. As best understood by the examiner, the valves of the claimed invention are formed as part of the encasement and comprise a short slit terminated with rip stop stitching. As claimed, the valves must be configured to open and permit airflow to a patient when pressure is applied to the valve via the patient. Although there is limited information about the structure of the valve in the applicant’s disclosure, this type of valve seems to differ from an ordinary mechanical valve that has some sort of flanged pipe connection to a fluid source. Therefore, the examiner disagrees that a skilled person would understand how to couple a pressure source to a valve formed in an encasement and comprising a slit configured to be open by pressure applied via a patient.  Regarding applicant’s suggestion to combine the support structure of the embodiment of Figures 4a and 4b with the encasement of Figure 7 and then align the cutouts 445 over the pressure interjection ports, this combination of the teachings from these separate embodiments is not found in the original disclosure.  Paragraph [0044] of the original disclosure states “a breathable waterproof fabric layer 436 with cutouts 445 (only 1 depicted for illustrative clarity) for the pressure interjection ports.” First of all, the sentence only states “for pressure interjection ports” but doesn’t teach us anything about the physical arrangement or even require/suggest a 
Regarding Applicant’s argument that “In the final Office Action, the Examiner issued a §112(b) rejection regrading indefiniteness of independent Claim 1 feature: "a plurality of valve layers carried by said base foam layer, and a plurality of valves fluid coupled to said pressure source and respectively carried by said plurality of valve layers, each valve layer having a slit configured to open when a patient imparts pressure thereon, said pressure source configured to cause air flow through the respective slits on the patient." As noted above, Applicant has amended the claim to better align with the Specification. Moreover, Applicant has also amended independent Claim 1 to recite: "a plurality of valves fluidly coupled to said pressure source and respectively carried by said plurality of valve layers, each valve comprising a slit configured to open when a patient imparts pressure thereon". In the final Office Action, the Examiner issued a Page 13 of 14 §112(b) rejection regrading indefiniteness of independent Claim 1 feature: "said pressure source configured to cause air flow through the respective slits on the patient." Applicant has amended independent Claim 1 to recite: "said pressure source configured to cause air flow through the respective slits and onto the patient", which should address this rejection”, the Examiner finds the amendments sufficient to correct the indefiniteness issues. However, as discussed below, the amendments and arguments have not overcome the enablement rejections.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valves, valve layers, and slits on the encasement must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or Independent claims 1, 10, and 17 include the limitation “each valve comprising a slit configured to open when a patient imparts pressure thereon; said pressure source configured to cause air flow through the respective slits and onto the patient.” There is no further description provided in the specification or claims as to how the pressure source causes air flow through the respective slits. According to paragraph [0053] it seems that the valves are formed of a slit in the encasement that opens when the patient applies pressure. In this interpretation one skilled in the art to which it pertains would not be able to make the invention without undue experimentation because fluidly coupling a pressure source to a layer of an encasement such that the pressure source is configured to cause air flow through the respective slits is not known in the art and is not described in the specification with any detail for forming said coupling. There seems to be details missing as to how one having ordinary skill in the art would fluidly couple an encasement to an air compressor such that opening of the slits would allow airflow from the compressor to the patient. If the valves are considered to be slits in the encasement, there does not appear a way for connecting the pressure source to release air when the slits are opened. Alternatively, if the valves are some type of mechanical valve that connect to the encasement via the valve layer, it is not clear what would cause the pressure source to cause air flow through the slits when the slits are open via the pressure imparted by the patient. 
See MPEP Section 2164.01(a) which states “There are many factors to be considered when determining whether that is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”
Regarding the pending claimed invention:
(A) The claims are broad especially regarding the coupling between the pressure source and the valves or valve layers;
(B) The nature of the invention relates to a hospital bed comprising a mattress comprising a plurality of layers and an encasement configured to provide air flow to a patient laying upon the mattress;
(C) The state of the prior art is represented by the references cited by the Applicants and Examiner but the prior art does not make it known how one having ordinary skill in the art would form the fluid connection in the way discussed in paragraph 6 above;
(D) The level of one of ordinary skill is set by those having knowledge of the formation and use of hospital beds but the fluid connection between the valve/valve layers as discussed in paragraph 6 above is not a feature which would be known to one of ordinary skill;
(E) The level of predictability in the art regarding the fluid connection between the valve/valve layers as discussed above is not a predictable feature because when reading the specification/claims with the intent to produce the claimed invention, it is not at all predictable or even conceivable how the fluid coupling would be formed in order to perform as required. 
(F) The inventor provides no guidance for coupling the pressure source to the slits/valves/valve layers in a way which would enable air flow from the pressure source to a patient via slits in the encasement when pressure is imparted on the slits;
(G) There are no working examples provided by the inventor;
. 

Claim Interpretation
The claims include the limitation “carried by” to define a relationship between elements. The term “carried by” is interpreted in its broadest reasonable interpretation to mean in any way connected to, coupled with, or supported by. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619